DETAILED ACTION
This is the Office action based on the 17267462 application filed February 9, 2021.  Claims 1-10 are currently pending and have been considered below. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Interpretations
Claim 1 recites the limitation “removing the metal mask from the surface of the substrate”.  The specification does not define the term “removing”.  According to McMillan dictionary, to remove means “to take something or someone away from a place”.  It is noted that the term “remove” is used in the art to describe etching or taking away a portion of a layer, as evidenced by Paolillo et al. (U.S. PGPub. No. 20160351495), which discloses “In reference to FIG. 4, a fourth plasma etch is carried out, for example similar to the second etch, for removing the protection layer 20” ([0034]) to describe etching an exposed portion of layer 20, Brencher (U.S. PGPub. No. 20090124089), which discloses “In order to ensure that the etch layer 110 is removed by etching as completely as possible” ([0031]) to describe etching an exposed portion of the etch layer 110, Kurihara (U.S. PGPub. No. 20150303226), which discloses “When removing the planarizing layer on each electrode pad by etching simultaneously with a roughening process on the surface of an organic material containing a pigment, it is necessary to sufficiently perform over-etching to completely remove the planarizing layer 311 on each electrode pad” to describe etching to remove a planarizing layer” ([0037]).        Therefore, for the purpose of examining the above limitation is interpreted as “take away at least a part of the metal mask from the surface of the substrate”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
 Claims 1-2 rejected under U.S.C. 103 as being obvious over Jang et al. (U.S. PGPub. No. 20120009512), hereinafter “Jang”, in view of Loncar et al. (U.S. PGPub. No. 20140367687), hereinafter “Loncar”:--Claim 1: Jang teaches a method of plasma etching using a Faraday cage to form a photomask, comprisingforming a stack 20 of alternate molybdenum layers and silicon layers on a substrate (Fig. 6, [0043]);optionally forming a buffer layer 30 on the stack 20, the buffer layer may comprise silicon nitride (Fig. 6, [0044]);forming a upper layer 40 on the buffer layer 30, the upper layer may be a conductive layer, such as tantalum nitride (Fig. 6, [0044]);forming a mask layer 50 on the upper layer 40(Fig. 6, [0045]);etching the upper layer 40 through the mask layer 50 to form a mask layer 40 having an inclined sidewall ([0046-0047], Fig. 7) by using a plasma in a Faraday cage having a mesh portion at a top and a chuck holding the substrate at the bottom such that the substrate is inclined with respect to the bottom of the Faraday cage ([0014, 0017, 0035], Fig. 1-2), wherein the etching the upper layer 40 may comprise multiple etching steps  at different incident angles ([0058-0061]), and whereinthe upper layer 30 may also be etched during the etching ([0046, 0073-0075], Fig. 17).     It is noted that each of the multiple etchings of the upper layer 40 removes a portion of the mask layer 40, which comprises Ta, which is a metal.  Thus, the one of the multiple etching is equivalent to the first plasma etching, and one of a subsequent of the multiple etching is equivalent to the second plasma etching.  It is noted that the first etching removes the metal mask layer 40 and forms a first pattern on the buffer layer, and the second etching convert the first pattern into a second pattern in the Faraday cage to form a grate (Fig. 8).      Jang fails to teach the Faraday cage having a mesh portion on an upper surface.       Loncar teaches that a substrate may be anisotropically etched in a metallic Faraday cage by using ions directed to the substrate at an oblique angle ([0007-0011, 0050, 0056]), wherein the Faraday cage has a mesh in an upper portion ([0050-0055], Fig. 4A-D).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the Faraday cage having a mesh portion in an upper surface for the anisoetching in the invention of Jang because Jang teaches that such Faraday cage would be effective in performing such anisotropic etching.  --Claim 2: Since the second pattern includes the first pattern, the shape of the second pattern is controlled by the depth of the first pattern.

 Claims 3-5 and 7-10 rejected under U.S.C. 103 as being obvious over Jang in view of Loncar as applied to claim 1 above, and further in view of Brooks et al. (U.S. Pat. No. 6960413), hereinafter “Brooks”:--Claims 7, 8: Jang modified by Loncar teaches the invention as above.  Jang further teaches that the plasma generator and the accelerator may have any suitable configuration ([0035]).  Loncar further teaches that the etching parameters may be “selected to ensure the ability to sufficiently etch the substrate material.  Various etching techniques including plasma etching, reactive ion etching, high density plasma etching (e.g., using inductively coupled plasmas), and sputter etching are all acceptable processes within different implementations of the fabrication procedures” ([0058]).  Jang and Loncar are silent the etching parameters and dimensions of the first and second pattern.       Brooks, also directed to manufacturing a photomask, teaches that the photomask may be formed by etching using a plasma comprising oxygen at 25-100 sccm using a RF power 300-1000 W (Col. 6, Lines 15 through Col. 7, Line 48), wherein the total gas flow may be 200-400 sccm, wherein the etching condition produces a photomask having desired critical dimensions (Col. 4, Lines 1-9)      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the plasma taught by Brooks to etch the photomask in the invention of Jang modified by Loncar because Jang and Loncar are silent about the etching process parameters and  Brooks teaches that such process parameters would be effective for the etching.--Claims 3, 4, 10: Jang teaches the invention as above, wherein the first pattern is etched into the buffer layer and the multilayer may comprise 60 layers of thickness 4 nm each ([0043]).  Brooks teaches that the etching may have an etch selectivity about 1:1 or 3:1 or greater (Col. 7, Line 36 through Col. 8, Line 20).  Jang is silent about a depth of the first pattern.          However, Jang further teaches that the thickness of the buffer layer is greater than under an absorbing pattern than in a region around the absorbing pattern (Claim 47).   Therefore, the thickness of the buffer layer and the depth of the first pattern are result effective variables, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to find the optimal depth of the first pattern, such as 50-350 nm, or the depth of the second pattern, such as 100-300 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.             Jang further teaches that the etching form a photomask for i-line band (365 nm) ([0005]).  Loncar teaches that the element generated by the etching may have a width from sub-100nm to several microns ([0047]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form pattern lines having pitch 300-550 nm in routine experimentations.--Claim 5: Brooks teaches that the etching may be 5-180 seconds, and that the etching rate may be increased by adding an inert gas (Col. 6, Lines 44-47).  Therefore, the etch rate is a result effective variable, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to find the etch rate, such as 30 nm/min or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.--Claim 9: It is obvious that the photomask is capable of being a mold substrate for a diffraction grating light guide plate.

 Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 6, none of the cited prior arts teaches the feature “the mesh portion has a sheet resistance of 0.5 Ω/ sq or higher” in the context of claim 6;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713